¶46 (concurring) — I agree with the result of the lead opinion; however, I would resolve this case simply — the State has met its burden of demonstrating that Roy Neff did knowingly, voluntarily, and intelligently waive his right to appeal the sufficiency of the evidence. The agreement Neff signed clearly stated as much, and his attorney confirmed that he reviewed the agreement thoroughly with him. The trial judge engaged in a colloquy in which he gave Neff the opportunity to express any confusion about the *467agreement, and the judge explained that Neff still had the option to decline to enter into the agreement and have a jury trial instead. Ultimately, Neff expressed neither doubt nor confusion, agreed to the stipulation, and received precisely the sentence he bargained for.41 would hold that Neff understood the agreement he was signing and that the waiver of the right to appeal the sufficiency of the evidence was knowing, voluntary, and intelligent.
Bridge, J.*
*467¶47 In November 2002, the State charged Neff with six felony counts: two counts of unlawfully manufacturing a controlled substance, unlawful possession of ammonia with the intent to manufacture methamphetamine, unlawful possession of pseudoephedrine and/or ephedrine with the intent to manufacture methamphetamine, possession of a controlled substance with intent to deliver, and unlawful possession of a firearm in the first degree. The State alleged firearm enhancements on five of the six counts. However, just before beginning a jury trial, the parties reached an agreement. In return for Neff’s agreeing to waive certain rights and submit to a stipulated facts trial, the State dropped five of the counts and agreed to charge Neff with only one count of unlawfully manufacturing a controlled substance, plus a firearm enhancement. The agreement provided that Neff would retain his right to appeal the result of a prior suppression hearing but that he was “waiving the right to challenge the sufficiency of the evidence to support [the] convictions on appeal.” Clerk’s Papers (CP) at 101. The agreement also provided that the State would recommend a sentence of 114 months of confinement. After thoroughly reviewing the stipulation with his attorney, Neff signed it.
¶48 The parties then appeared before the trial court. The judge engaged in a colloquy with Neff, in which he asked Neff whether he understood the document he had signed. *468Neff responded that he was “making a plea deal with the prosecutor.” Report of Proceedings (RP) (Nov. 25, 2003) at 220. The court then explained each of the rights that Neff was giving up and repeatedly asked whether Neff understood that he was doing so. The trial judge also made it clear that Neff could still decline to enter into the agreement and instead have a jury trial, pointing out that a jury had already been chosen. Neff asserted that he understood the agreement, that no one had forced him to enter into the agreement, and that it was his desire to proceed under the terms of the agreement. Neff’s counsel affirmed that he had reviewed the agreement with his client and that he had no doubt that Neff was entering into the agreement knowingly, voluntarily, and intelligently. The judge accepted the stipulation and, after reviewing the record, found Neff guilty of manufacturing a controlled substance as charged and found that there was sufficient evidence to support the firearm enhancement.
¶49 Neff now argues that his waiver of the right to appeal the sufficiency of the evidence was not knowing, voluntary, and intelligent. Pet. for Review at 12. The lead opinion accepted this argument. I would not.
¶50 Washington State has a strong public policy in favor of accepting and enforcing the terms of voluntary plea agreements where they have been entered into knowingly, voluntarily, and intelligently. E.g., State v. Perkins, 108 Wn.2d 212, 216, 737 P.2d 250 (1987). Yet the lead opinion finds that just as we allowed the defendant in State v. Smith, 134 Wn.2d 849, 953 P.2d 810 (1998), to appeal his conviction in spite of his waiver of that right, we should do so here. Lead op. at 459-60. Smith is distinguishable. The plea agreement in Smith expressly stated that the defendant would be giving up “ ‘a right to appeal a determination of guilt after a trial.’ ” 134 Wn.2d at 851 (quoting Clerk’s Papers at 2). However, while discussing the plea agreement in open court with the prosecutor and the trial judge, defense counsel stated that “ ‘[Smith] has reserved the right to appeal the court’s ruling on the pretrial motion.’ ” Id. at *469852 (quoting Report of Proceedings at 61). Defense counsel was mistaken, yet neither the prosecutor nor the judge corrected her. Id. at 853. The trial judge then discussed the plea agreement with Smith, explaining the rights he was giving up but not mentioning the right to appeal. Id. at 852. The court found that Smith knowingly, voluntarily, and intelligently waived his rights, and accepted Smith’s guilty plea. Id. The Court of Appeals affirmed. Id. We reversed, finding that because defense counsel’s statements regarding the reservation of the right to appeal the pretrial ruling went uncorrected, Smith likely believed that he was reserving this right and thus did not knowingly and intelligently waive it. Id. at 853.
¶51 In the instant case, there was no such misunderstanding by defense counsel that could have led to a mistaken belief on the part of Neff. When the parties explained to the judge in open court that in lieu of a jury trial they would be agreeing to a stipulated facts trial, the trial judge asked whether the stipulation would preserve the right to appeal the suppression ruling. RP (Nov. 25, 2003) at 213-24. Both the prosecutor and defense counsel expressed that it would. Id. at 214. The court then reiterated, “And this would self-preserve his right to appeal the suppression motion; is that my understanding?” Id. Defense counsel answered, Wes. That is a critical part to this negotiated settlement.” Id. There was no mention of preserving the right to appeal the sufficiency of the evidence. Later, when the parties were going over the agreement in open court, the trial judge mistakenly asserted that Neff was “reserving” the right to challenge the sufficiency of the evidence. Id. at 224. Defense counsel corrected him and the judge went on to state that Neff was in fact “waiving” this right. Id. Neff’s counsel did not misconstrue the agreement as Smith’s counsel did, but instead continually asserted that Neff was preserving only the right to appeal the *470suppression ruling.5 Neither counsel nor Neff gave any indication that Neff was preserving the right to appeal the sufficiency of the evidence. Smith is inapplicable in these circumstances.
¶52 The lead opinion also argues that the agreement was confusing because it referenced “convictions” when in fact Neff intended only to stipulate to facts, not to admit guilt.6 Lead op. at 460. Although the wording of the stipulation may have been imprecise, the record demonstrates that Neff clearly understood what he was agreeing to. Prior to entering into the agreement, the trial judge explained:
THE COURT: Mr. Neff understands a stipulated bench trial is a trial, and he could be found guilty? I’m not going to prejudge what’s in the State’s case, but I know a little bit about it from the suppression hearing, so he has a fairly good chance of being found guilty. Does he understand that?
THE DEFENDANT: Yes, it is my understanding.
RP (Nov. 25, 2003) at 214. Later, Neff’s counsel asserted that he explained “every word” of the document and the trial judge went over the agreement in open court. Id. at 221-28. All of this supports a conclusion that Neff understood what he was agreeing to.
¶53 The lead opinion contends that Neff’s statement that he understood the agreement as “ ‘a plea deal with the prosecutor’ ” constitutes an “admitted misunderstanding of the stipulation.” Lead op. at 458 (quoting RP (Nov. 25, 2003) at 220). The record here belies that characterization. Although Neff did not use the correct legal terminology, the agreement did in fact amount to a “deal with the prosecutor” — the State agreed to drop five felony *471counts in return for Neff’s agreeing to waive certain rights and submit to a stipulated facts trial. Neff’s improper use of the word “plea” does not outweigh the evidence demonstrating that he understood de facto what he was agreeing to. Both the trial judge and Neff’s counsel explained the ramifications of entering into the agreement, and the trial judge gave him the opportunity to ask questions or decline to enter the agreement at all. RP (Nov. 25, 2003) at 220-28. Neff repeatedly asserted that he understood. Id. In the end, Neff received precisely what he bargained for — five dropped counts, the right to appeal the suppression ruling, and a 125-month sentence. There is no ambiguity. I would therefore find that Neff’s waiver of the right to appeal the sufficiency of the evidence in this case was made knowingly, intelligently, and voluntarily and that we should therefore not consider his challenge to the sufficiency of the evidence here.7
Madsen, Owens, and Fairhurst, JJ., concur -with Bridge, J. Pro Tem.

 Justice Bobbe J. Bridge is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).


 Although the agreement provided that the State would recommend 114 months of confinement, when Neff failed to appear for sentencing the State agreed not to file bail jumping charges in return for increasing the recommendation to 125 months.


 Additionally, at Neff’s sentencing, trial counsel explained that “the reason that we had proceeded by way of a stipulated bench trial was so that Mr. Neff could preserve a challenge to the search, so I just want to make sure that that is clear . . . .” RP (Oct. 1, 2004) at 6.


 In the first paragraph of the stipulation, the parties crossed out "the” conviction and wrote in “a possible” conviction. CP at 99. While they neglected to make such notation on the remaining instances of “the conviction” in the rest of the stipulation, it does appear from this opening paragraph that they were cognizant of the fact that a conviction was not a foregone conclusion.


 The lead opinion implies that a defendant may not be able to waive the right to appeal before he or she has been convicted. Lead op. at 460 n.2. However, the lead opinion cites absolutely no authority for this proposition. Certainly the parties to an agreement such as the one at issue here recognize that the right to appeal will not materialize if the defendant is not convicted, but I see no reason why this should prohibit a defendant from agreeing to waive the right in advance.